Title: Thomas Jefferson to William Prichard, 25 January 1811
From: Jefferson, Thomas
To: Prichard, William


          
            Sir
            Monticello Jan. 25. 11.
          
           Your letter put me on enquiry here, and I found that the boatmen had omitted to take in the 2. boxes of books, altho I was on the spot when they were loading, and charged them to take them.  mr Randolph’s boat has just gone off with them on board addressed to you to the care of messrs Gibson & Jefferson.
          accept the assurances of my esteem & respect
          
            Th:
            Jefferson
        